Case 14-09437       Doc 78    Filed 04/30/19 Entered 04/30/19 16:39:43          Desc Main
                                Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               CHICAGO DIVISION

 In Re:                                         ) Bankruptcy Case No. 14-09437
                                                )
 Toy Diane Canada                               ) Chapter 13
                                                )
 Debtor                                         ) Judge: Timothy A. Barnes
                                                )


     NOTICE OF WITHDRAWAL OF RESPONSE TO THE NOTICE OF FINAL
                        CURE PAYMENT

                 NOW COMES Ditech Financial LLC f/k/a Green Tree Servicing LLC, by
 and through its attorney, McCalla Raymer Leibert Pierce, LLC, and respectfully moves
 this Court to allow it to withdraw the Response to the Notice of Final Cure Payment filed
 on April 26, 2019 by our firm.


          Response to the Notice of Final Cure Payment Filed Date:   April 26, 2019
          Response to the Notice of Final Cure Payment Claim Number:     Claim #13
 .

                                                            Respectfully Submitted,
                                                            JPMorgan Chase Bank,
                                                            National Association

                                                            /s/Toni Townsend
                                                            Toni Townsend
                                                            ARDC# 6289370


 McCalla Raymer Leibert Pierce, LLC
 Attorneys for Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
 (312) 551-4400 (fax)
 Bankruptcy Department
 File No. GTFS-19-01239
Case 14-09437      Doc 78    Filed 04/30/19 Entered 04/30/19 16:39:43           Desc Main
                               Document     Page 2 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              CHICAGO DIVISION

 In Re:                                         ) Bankruptcy Case No. 14-09437
                                                )
 Toy Diane Canada                               ) Chapter 13
                                                )
 Debtor                                         ) Judge: Timothy A. Barnes
                                                )

                             CERTIFICATE OF SERVICE

 TO:      SEE ATTACHED ADDRESSES

                                   CERTIFICATION

 I, the undersigned Attorney, certify that I served a copy of this Notice to the Addresses
 attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1
 N. Dearborn Suite 1200, Chicago, IL 60602 at 5:00 P.M. on April 30, 2019, with proper
 postage prepaid.

                                                McCalla Raymer Leibert
                                                Pierce, LLC

                                                /s/Toni Townsend
                                                Toni Townsend
                                                ARDC# 6289370

                                                1 N. Dearborn Suite 1200
                                                Chicago, IL 60602
                                                (312) 346-9088

 File No. GTFS-19-01239
Case 14-09437      Doc 78        Filed 04/30/19 Entered 04/30/19 16:39:43     Desc Main
                                   Document     Page 3 of 3




                                       SERVICE LIST

 To Trustee:                                           by Electronic Notice through ECF
 Marilyn O. Marshall
 224 South Michigan, Suite 800
 Chicago, IL 60604


 To Debtor:
 Toy Diane Canada                                      Served via U.S. Mail
 5100 North Marine Drive # 5M
 Chicago, IL 60640


 To Attorney:                                          by Electronic Notice through ECF
 Jonathan D Parker
 Geraci Law L.L.C.
 55 East Monroe Street Suite #3400
 Chicago, IL 60603


 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
 File No. BK-005843-17
